Exhibit 10.10

 

NONSTATUTORY STOCK OPTION AGREEMENT

 

(2011 Version)

 

This NONSTATUTORY STOCK OPTION AGREEMENT (this “Agreement”), dated as
of                                , 2011 (the “Effective Date”), is made by and
between DJO Global, Inc., a Delaware corporation (the “Company”), and
[                        ] (the “Optionee”).

 

WHEREAS, the Company desires to grant the Optionee a nonqualified stock option
in recognition of the Optionee’s service to the Company and to further align the
Optionee’s interests with those of the Company’s stockholders.

 

NOW THEREFORE, the parties to this Agreement, hereby agree as follows:

 

1.                                       Certain Definitions.  Capitalized terms
used, but not otherwise defined, in this Agreement will have the meanings given
to such terms in the Company’s 2007 Incentive Stock Plan (the “Plan”).  As used
in this Agreement:

 

(a)                                  “Board” means the Board of Directors of the
Company.

 

(b)                                 “Blackstone” means each of Blackstone
Capital Partners V L.P. a Cayman Islands limited partnership, Blackstone Family
Investment Partnership V L.P., a Cayman Islands limited partnership, Blackstone
Family Investment Partnership V-A L.P., a Cayman Islands limited partnership,
Blackstone Participation Partnership V L.P., a Cayman Islands limited
partnership and each of their respective Affiliates.

 

(c)                                  “Change in Control” means (i) the sale or
disposition, in one or a series of related transactions, of all or substantially
all of the assets of the Company to any “person” or “group” (as such terms are
defined in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) other than a sale
or disposition where Blackstone retains all or substantially all of the assets
of the Company, or (ii) any person or group, other than Blackstone, is or
becomes the ‘beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of more than 50% of the total voting
power of the voting stock of the Company, including by way of merger,
consolidation or otherwise (other than an offering of stock to the general
public through a registration statement filed with the Securities and Exchange
Commission); or (iii) the approval by the stockholders of the Company of a plan
of complete liquidation of the Company.

 

(d)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(e)                                  “Company” has the meaning specified in the
introductory paragraph of this Agreement or its successors; provided, that to
the extent that any class of equity securities of a member of the Company’s
controlled group becomes publicly traded on an established securities market,
the term “Company” shall be deemed to refer to such publicly traded entity.

 

(f)                                    “Compensation Committee” means the
Executive Compensation Committee of the Board.

 

(g)                                 “Credit Agreement” means that certain Credit
Agreement dated November 20, 2007, by and between DJO Finance LLC (f/k/a ReAble
Therapeutics Finance LLC), DJO Holdings LLC (f/k/a ReAble Therapeutics Holdings
LLC), Credit Suisse and certain other lenders.

 

--------------------------------------------------------------------------------


 

(h)                                 “Disability” shall mean the Optionee is
disabled as determined under Section 409A(a)(2)(C) of the Code.

 

(i)                                     “Fair Market Value” has the meaning
specified in the Plan, except as expressly set forth herein.

 

(j)                                     “First Market Return Tranche” has the
meaning specified in Section 2 of this Agreement.

 

(k)                                  “Good Reason” shall mean a material
reduction in the Optionee’s compensation below the amount of compensation in
effect on the date of this Agreement which is not cured within thirty (30) days
following the Company’s or its subsidiary’s, as applicable, receipt of written
notice from such Optionee describing the event constituting Good Reason.

 

(l)                                     “MOIC” shall mean the multiple of
Blackstone’s aggregate invested equity capital in the Company since its initial
investment in the Company through the date of determination as determined by the
Board based on an analysis provided by the Company’s management.  It being
understood that the invested capital on the date here of equals $       million.

 

(m)                               “Option” has the meaning specified in
Section 2 of this Agreement.

 

(n)                                 “Option Price” has the meaning specified in
Section 2 of this Agreement.

 

(o)                                 “Option Shares” has the meaning specified in
Section 2 of this Agreement.

 

(p)                                 “Second Market Return Tranche” has the
meaning specified in Section 2 of this Agreement.

 

(q)                                 “Stockholders Agreement” shall mean that
certain stockholders agreement applicable to the Optionee, as amended from time
to time.

 

(r)                                    “Termination for Cause” shall mean the
termination by the Company of Optionee’s employment with the Company as a result
of (i) the Optionee’s willful and continued failure to substantially perform
Optionee’s duties (other than any such failure resulting from the Optionee’s
Disability or any such failure subsequent to the Optionee being delivered notice
of the Company’s intent to terminate the Optionee’s employment without Cause),
(ii) conviction of, or a plea of nolo contendere to, (A) a felony (other than
traffic-related) under the laws of the United States or any state thereof or any
similar criminal act in a jurisdiction outside the United States or (B) a crime
involving moral turpitude that could be injurious to the Company or its
reputation, (iii) the Optionee’s willful malfeasance or willful misconduct which
is materially and demonstrably injurious to the Company, or (iv) any act of
fraud by the Optionee in the performance of the Optionee’s duties.

 

2

--------------------------------------------------------------------------------


 

2.                                       Grant of Stock Option.  Subject to and
upon the terms, conditions, and restrictions set forth in this Agreement and in
the Plan, the Company has granted to Optionee an option (the “Option”) to
purchase [        ] shares of the Company’s common stock (the “Option Shares”)
at a price (the “Option Price”) of $[        ] per share, which is the Fair
Market Value per share on the Effective Date.  The Option may be exercised from
time to time in accordance with the terms of this Agreement.  Subject to
adjustment as hereinafter provided, (a) [        ] of the Option Shares
constitute the “Time-Based Tranche”, (b) [        ] of the Option Shares
constitute the First Market Return Tranche, and (c) [        ] of the Option
Shares constitute the Second Market Return Tranche.

 

3.                                       Term of Option.  The term of the Option
shall commence on the Effective Date and, unless earlier terminated in
accordance with Section 7 hereof, shall expire ten (10) years from the Effective
Date.

 

4.                                       Right to Exercise.  Unless terminated
as hereinafter provided, the Option shall become exercisable only as follows:

 

(a)                                  The Option Shares in the Time-Based Tranche
shall become vested and exercisable in increments of 20% each on the first
through fifth anniversary dates of the Effective Date, provided the Optionee
remains in the continuous employ of the Company, any Subsidiary or Affiliate as
of the applicable anniversary date.

 

(b)                                 The Option Shares in the First Market Return
Tranche shall become vested and exercisable on such date, if any, prior to the
expiration of the term hereof, that each of the following two conditions is
satisfied:  (i)  Blackstone shall have disposed of some or all of its holdings
of common stock in the Company; and (ii) Blackstone shall have realized a MOIC
in the Company of at least        times.

 

(c)                                  The Option Shares in the Second Market
Return Tranche shall become vested and exercisable on such date, if any, prior
to the expiration of the term hereof, that each of the following two conditions
is satisfied:  (i)  Blackstone shall have disposed of some or all of its
holdings of common stock in the Company; and (ii) Blackstone shall have realized
a MOIC in the Company of at least        times.

 

(d)                                 Notwithstanding the foregoing, the Option
Shares of the Time-Based Tranche granted hereby shall become immediately
exercisable upon the occurrence of a Change in Control if Optionee remains in
the continuous employ of the Company or any Subsidiary until the date of the
consummation of such Change in Control.

 

(e) Notwithstanding anything herein to the contrary, if the Optionee is on an
approved leave of absence, as provided in the last paragraph of Section 7
hereof, the Optionee will be considered as still in continuous employ of the
Company, a Subsidiary or an Affiliate for purposes of this Plan.

 

(f) The Optionee shall be entitled to the privileges of ownership with respect
to Option shares purchased and delivered to Optionee upon the exercise of all or
part of this Option, subject to Section 8 hereof.

 

5.                                       Option Nontransferable.  The Optionee
may not transfer or assign all or any part of the Option other than by will or
by the laws of descent and distribution.  This Option may be exercised, during
the lifetime of the Optionee, only by the Optionee, or in the event of the
Optionee’s legal incapacity, by the Optionee’s guardian or legal representative
acting on behalf

 

3

--------------------------------------------------------------------------------


 

of the Optionee in a fiduciary capacity under state law and court supervision. 
Notwithstanding anything herein to the contrary, the Optionee may transfer or
assign all or any part of the Option to “family members” (as defined in the
General Instructions to Form S-8 of the Securities Act of 1933) or trusts,
partnerships or similar entities for the benefit of such family members, for
estate planning purposes or in connection with the disposition of Optionee’s
estate.

 

6.                                       Notice of Exercise; Payment.

 

(a)                                  To the extent then exercisable, the Option
may be exercised in whole or in part by written notice to the Company stating
the number of Option Shares for which the Option is being exercised and the
intended manner of payment.  The date of such notice shall be the exercise
date.  Payment equal to the aggregate Option Price of the Option Shares being
purchased pursuant to an exercise of the Option must be tendered in full with
the notice of exercise to the Company in one or a combination of the following
methods as specified by the Optionee in the notice of exercise:  (i) cash in the
form of currency or check or by wire transfer as directed by the Company,
(ii) solely following an IPO in Shares otherwise being traded on an established
securities market, through the surrender to the Company of Shares owned by the
Optionee for at least six months as valued at their Fair Market Value on the
date of exercise, (iii) through net exercise, using Shares to be acquired upon
exercise of the Option, such Shares being valued at their Fair Market Value
(which for such purpose shall have the meaning set forth in the Stockholders
Agreement) on the date of exercise, or (iv) through such other form of
consideration as is deemed acceptable by the Board.

 

(b)                                 As soon as practicable upon the Company’s
receipt of the Optionee’s notice of exercise and payment, the Company shall
direct the due issuance of the Option Shares so purchased.

 

(c)                                  As a further condition precedent to the
exercise of this Option in whole or in part, the Optionee shall comply with all
regulations and the requirements of any regulatory authority having control of,
or supervision over, the issuance of the shares of common stock and in
connection therewith shall execute any documents which the Board shall in its
sole discretion deem necessary or advisable.

 

7.                                       Termination of Agreement.  The
Agreement and the Option granted hereby shall terminate automatically and
without further notice on the earliest of the following dates:

 

(a)                                  After the Optionee’s termination due to the
Optionee’s death or Disability, all unvested Time-Based Options will be
forfeited immediately and terminate and all vested Options from any Tranche
shall remain exercisable until the lesser of (i) one (1) year following the
Optionee’s date of termination or (ii) the remaining term of the Option;
provided, however, that it shall be a condition to the exercise of the Option in
the event of the Optionee’s death that the Person exercising the Option shall
(i) have agreed in a form satisfactory to the Company to be bound by the
provisions of this Agreement and the Stockholders Agreement and (ii) comply with
all regulations and the requirements of any regulatory authority having control
of, or supervision over, the issuance of the shares of common stock and in
connection therewith shall execute any documents which the Board shall in its
sole discretion deem necessary or advisable.  Unvested Options from the First
and Second Market Return Tranches shall remain outstanding for the twelve (12)
month period following the date of such termination by reason of death or
Disability.  To the extent applicable market return targets are achieved within
such twelve (12) month period following the date of termination due to the
Optionee’s death or Disability ( a “Post-Termination Vesting Event”), the
appropriate number of Options will vest as of such Post-Termination

 

4

--------------------------------------------------------------------------------


 

Vesting Event, and remain exercisable for twelve (12) months following such
Post-Termination Vesting Event (but not beyond the remaining term of the
Option).  On the twelve (12) month anniversary of the date of termination of
employment by reason of death or Disability, all remaining unvested options from
the First and Second Market Return Tranches will be forfeited;

 

(b)                                 After the Optionee’s termination by the
Company without Cause or by the Optionee for Good Reason, all unvested
Time-Based Options will be forfeited immediately and terminate and all vested
Options from any Tranche shall remain exercisable until the lesser of (i) ninety
(90) calendar days following the Optionee’s date of termination or (ii) the
remaining term of the Option.  Unvested options from the First and Second Market
Return Tranches shall remain outstanding for the twelve (12) month period
following the date of such termination by reason of termination by the Company
without Cause or by the Optionee for Good Reason.  To the extent a
Post-Termination Vesting Event occurs within such twelve (12) month period, the
appropriate number of Options will vest as of such Post-Termination Vesting
Event, and remain exercisable for ninety (90) calendar days following such
Post-Termination Vesting Event (but not beyond the remaining term of the
Option).  On the twelve (12) month anniversary of the date of termination of
employment by reason of termination by the Company without Cause or by the
Executive with Good Reason, all remaining unvested options from the First and
Second Market Return Tranches will be forfeited;

 

(c)                                  The date of the Optionee’s Termination for
Cause, upon which all vested and unvested Options will be forfeited immediately
and terminate;

 

(d)                                 After the Optionee’s termination without
Good Reason, all unvested options will be forfeited immediately and terminate
and all vested Options from any Tranche shall remain exercisable until the
lesser of (i) ninety (90) calendar days following the Optionee’s date of
termination or (ii) the remaining term of the Option; or

 

(e)                                  Ten (10) years from the Effective Date.

 

Notwithstanding the foregoing, in all termination events other than a
termination of the Optionee’s employment for Cause, if the last day to exercise
vested Options occurs after the date on which the Company’s common stock is
publicly traded on a national stock exchange and during a lock-up period or
securities law blackout period, the otherwise applicable post-termination Option
exercise period shall continue, but not beyond the remaining term of the Option,
until thirty (30) calendar days after the first day when the terminating
Optionee is no longer precluded from selling stock acquired upon exercise of
Options for either of such reasons.  Notwithstanding anything to the contrary
herein, nothing herein shall prohibit the Optionee from exercising his or her
vested Options through net exercise, using Shares to be acquired upon exercise
of the Option, during any lock-up or securities law blackout period to the
extent not prohibited by law.

 

In the event that the Optionee’s employment is terminated in the circumstances
described in Section 7(c) hereof, this Agreement shall terminate at the time of
such termination notwithstanding any other provision of this Agreement and the
Optionee’s Option will cease to be exercisable to the extent exercisable as of
such termination and will not be or become exercisable after such termination. 
The Optionee shall be deemed to be an employee of the Company or any Subsidiary
if on a leave of absence approved in writing by the Board or the Chief Executive
Officer of the Company to the extent consistent with Section 409A of the Code.

 

5

--------------------------------------------------------------------------------


 

8.                                       Stockholders Agreement.  The Optionee
agrees that any Option Shares that the Optionee receives pursuant to this
Agreement or under the Plan are subject to the terms and conditions set forth in
the Stockholders Agreement.

 

9.                                       No Employment Contract.  Nothing
contained in this Agreement shall (a) confer upon the Optionee any right to be
employed by or remain employed by the Company or any Subsidiary, or (b) limit or
affect in any manner the right of the Company or any Subsidiary to terminate the
employment or adjust the compensation of the Optionee.

 

10.                                 Dividend Equivalents.  Upon the payment of
any ordinary or extraordinary cash dividend (or similar distributions) to
holders of Company common stock, the Optionee will be credited with dividend
equivalent rights with respect to the Options as follows.  Dividend equivalents
relating to vested Options shall be paid to the Optionee in cash at the same
time dividends are paid to holders of Company common stock.  Dividend
equivalents relating to unvested Options will be credited to a notional account
maintained on the books of the Company for the benefit of the Optionee, which
account shall not accrue interest.  The Optionee will become vested in such
account at the same time as the Options to which the dividend equivalents relate
vest and become exercisable, and such vested amounts shall be payable in cash
upon the applicable vesting date, and in no event later than 2½ months following
the end of the calendar year in which the applicable vesting date occurs. 
Unvested amounts held in such account shall be forfeited by the Optionee upon
the date of any termination of employment; provided, however, that if such
termination results in the continuation of unvested Options from the First and
Second Market Return Tranches, as provided in Sections 7(a) and 7(b), above,
forfeiture of dividend equivalents shall be delayed until the twelve (12) month
anniversary of such termination, and to the extent that any Options vest during
such twelve (12) month period, such related dividend equivalents shall also vest
and be paid to the Optionee in cash on the twelve (12) month anniversary of such
termination or, if the Options are forfeited, such related dividend equivalents
shall also be forfeited.

 

11.                                 Taxes and Withholding.  The Company or any
Subsidiary may withhold, or require the Optionee to remit to the Company or any
Subsidiary, an amount sufficient to satisfy federal, state, local or foreign
taxes (including the Optionee’s FICA obligation) in connection with any payment
made or benefit realized by the Optionee or other person under this Agreement or
otherwise, and if the amounts available to the Company or any Subsidiary for
such withholding are insufficient, it shall be a condition to the receipt of
such payment or the realization of such benefit that Optionee or such other
person make arrangements satisfactory to the Company or any Subsidiary for
payment of the balance of such taxes required to be withheld.  The Optionee may
elect to have such withholding obligation satisfied by surrendering to the
Company or any Subsidiary a portion of the Option Shares that are issued or
transferred to the Optionee upon the exercise of an Option (but only to the
extent of the minimum withholding required by law), and the Option Shares so
surrendered by Optionee shall be credited against any such withholding
obligation at the Fair Market Value (which for such purpose shall have the
meaning set forth in the Stockholders Agreement) of such Shares on the date of
such surrender.

 

12.                                 Compliance with Law.  The Company shall make
reasonable efforts to comply with all applicable federal and state securities
laws; provided, however, that notwithstanding any other provision of this
Agreement, the Option shall not be exercisable if the exercise thereof would
result in a violation of any such law.

 

6

--------------------------------------------------------------------------------


 

13.                                 Adjustments.

 

(a)                                  The Board shall make or provide for such
substitution or adjustments in the number of Option Shares covered by this
Option, in the Option Price applicable to such Option, and in the kind of shares
covered thereby and/or such other equitable substitution or adjustments as the
Board may determine to prevent dilution or enlargement of the Optionee’s rights
that otherwise would result from (i) any stock dividend, extraordinary
cash-dividend, stock split, combination of shares, recapitalization, or other
change in the capital structure of the Company, (ii) any merger, consolidation,
spin-off, split-off, spin-out, split-up, reclassification, reorganization,
partial or complete liquidation, or other distribution of assets or issuance of
rights or warrants to purchase securities, or (iii) any other corporate
transaction or event having an effect similar to any of the foregoing.  In the
case of a Change in Control, such substitutions and adjustments include, without
limitation, canceling any and all Options in exchange for cash payments equal to
the excess, if any, of the value of the consideration paid to a shareholder of
an Option Share over the Option Price per share subject to such Option in
connection with such an adjustment event.

 

(b)                                 To the extent that any equity securities of
any member of the Company’s controlled group become publicly traded, at such
time all Options shall be exchanged, in a manner consistent with Sections 409A
and 424 of the Code, for options with the same intrinsic value in the
publicly-traded entity, and all Shares shall be exchanged for shares of common
stock with the same aggregate value of the publicly-traded entity.

 

14.                                 Relation to Other Benefits.  Any economic or
other benefit to Optionee under this Agreement shall not be taken into account
in determining any benefits to which Optionee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or any Subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or any Subsidiary.

 

15.                                 Amendments.  Any amendment to the Plan shall
be deemed to be an amendment to this Agreement to the extent that the amendment
is applicable hereto.

 

16.                                 Severability.  If one or more of the
provisions of this Agreement is invalidated for any reason by a court of
competent jurisdiction, any provision so invalidated shall be deemed to be
separable from the other provisions hereof, and the remaining provisions hereof
shall continue to be valid and fully enforceable.

 

17.                                 Relation to Plan.  This Agreement is subject
to the terms and conditions of the Plan.  In the event of any inconsistent
provisions between this Agreement and the Plan, the Plan shall govern.  The
Board acting pursuant to the Plan, as constituted from time to time, shall,
except as expressly provided otherwise herein, have the right to determine any
questions which arise in connection with the Option or its exercise.

 

18.                                 Successors and Assigns.  The provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of
Optionee, and the successors and assigns of the Company.

 

19.                                 Governing Law.  The interpretation,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of New York, without giving effect to the principles of conflict of
laws thereof and all parties, including their successors and assigns, consent to
the jurisdiction of the state and federal courts of New York.

 

7

--------------------------------------------------------------------------------


 

20.                                 Prior Agreement.  As of the Effective Date,
this Agreement supersedes any and all prior and/or contemporaneous agreements,
either oral or in writing, between the parties hereto, or between either or both
of the parties hereto and the Company, with respect to the subject matter
hereof.  Each party to this Agreement acknowledges that no representations,
inducements, promises, or other agreements, orally or otherwise, have been made
by any party, or anyone acting on behalf of any party, pertaining to the subject
matter hereof, which are not embodied herein, and that no prior and/or
contemporaneous agreement, statement or promise pertaining to the subject matter
hereof that is not contained in this Agreement shall be valid or binding on
either party.

 

21.                                 Notices.  For all purposes of this
Agreement, all communications, including without limitation notices, consents,
requests or approvals, required or permitted to be given hereunder will be in
writing and will be deemed to have been duly given when hand delivered or
dispatched by electronic facsimile transmission (with receipt thereof
confirmed), or five business days after having been mailed by United States
registered or certified mail, return receipt requested, postage prepaid, or
three business days after having been sent by a nationally recognized overnight
courier service such as Federal Express, UPS, or Purolator, addressed to the
Company (to the attention of the Secretary of the Company) at its principal
executive offices and to Optionee at his principal residence, or to such other
address as any party may have furnished to the other in writing and in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

 

22.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same agreement.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Optionee has executed this
Agreement, as of the day and year first above written.

 

 

 

DJO GLOBAL, INC.:

 

 

 

 

 

 

 

DONALD ROBERTS

 

Executive Vice President, General Counsel and Secretary

 

 

I hereby agree to be bound by the terms of the Plan, this Agreement and the
Stockholder’s Agreement.  I hereby further agree that all the decisions and
determinations of the Board or an officer as provided in this Agreement shall be
final and binding.

 

 

 

OPTIONEE:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------